DISSENTING OPINION.
BROWN, J.
I find myself unable to concur' in the majority opinion prepared in this case by my 'learned associate, Judge Kennish.
Suits for the collection of fines and penalties for violating city ordinances have been classified as civil actions since the earliest judicial history of our State. [City of St. Louis v. Smith, 10 Mo. 439; Ex parte Hollwedell, 74 Mo. 398.]
In 1900 the electorate • of this State adopted an amendment to our Constitution which reads as follows:
“The right of trial by jury, as heretofore enjoyed, shall remain inviolate; but a jury for the trial of criminal or civil cases, in courts not of record, may con*523sist of less than twelve men, as may be prescribed by law; and. that a two-thirds majority of snch number prescribed by law concurring may render a verdict in all civil cases. And that in the trial by jury of all civil cases in courts of record, three-fourths of the members of the jury concurring may render a verdict. ’ ’ [Sec. 28, art. 2, Constitution of Missouri.]
This constitutional amendment was self-enforcing. [Sharp v. Biscuit Company, 179 Mo. 553.]
The cumbersome nature of our judicial procedure has always been a source of great annoyance and expense to the people in enforcing snch civil rights and police ordinances as are necessary for the protection of their lives and property.
Prior to the amendment to our Constitution hereinbefore set out, a litigant with a meritorious case was often confronted with a mistrial because of one or two contrary men on the jury. Such a mistrial always resulted in delay; and not infrequently, before a second trial could be had, the witnesses were absent or dead, and the litigant thereby -altogether failed to obtain the relief to Which he was entitled. It was undoubtedly to prevent such delays that the people adopted the aforesaid amendment to the Constitution.
It is quite true, as said by my learned associate, that section 9343, Revised Statutes 1909, enacted in 1895, prescribes that actions appealed from the mayor or police judge to the circuit court shall upon such appeal be tried in the same manner as appeals from justices of thu peace in cases of misdemeanor, which of course means a trial by twelve jurors. However, I fail to find anything in said constitutional amendment indicating an attempt to restrict its provisions to any particular class of civil actions; consequently, in my judgment, it modified or repealed section 9343, Revised Statutes 1909, and all other statutes which' conflicted with its provisions.
*524In the case of Kansas City, Fort Scott and Memphis Ry. Co. v. Thornton, 152 Mo. l. c. 575, this court said: “It is the duty of the courts to enforce the organic law, and to brush aside any statute which conflicts with it, whether it was passed before or after the Constitution was adopted. ’ ’
The fact that a defendant may be branded as a criminal by a conviction of violating a city ordinance does not appeal to me as a good reason for the conclusion reached by my associates.
The penalties inflicted for violating city ordinances usually do not exceed a fine of $100, which is insignificant, compared with the serious consequences of many civil actions wherein a verdict returned by three-fourths of the jury may deprive a citizen of his home or all his property.
It is my opinion that all laws and constitutional provisions intended to expedite the administration of justice should be liberally construed, and that the judgment in this ease should be affirmed.